Citation Nr: 1327662	
Decision Date: 08/29/13    Archive Date: 09/05/13

DOCKET NO.  09-20 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether a rating reduction from 100 percent to 20 percent for residuals of prostate cancer was warranted  

2.  Entitlement to an evaluation in excess of 20 percent from August 1, 2008 to February 23, 2009 and an evaluation in excess of 40 percent since February 23, 2009 for residuals of prostate cancer.

3.  Entitlement to an evaluation in excess of 40 percent for peripheral neuropathy of the right lower extremity.  

4.  Entitlement to an evaluation in excess of 40 percent for peripheral neuropathy of the left lower extremity.  

5.  Entitlement to an evaluation in excess of 40 percent for diabetes mellitus.




REPRESENTATION

The Veteran represented by:   Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Russell P. Veldenz,  Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to August 1971.

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions in February 2004, December 2007, and May 2008 of a Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  In the December 2007 rating decision, the RO proposed to reduce the disability rating assigned for prostate cancer from 100 percent to 20 percent.  The RO implemented this rating reduction in a May 2008 rating decision, assigning 20 percent for the residuals of prostate cancer effective August 1, 2008.  During the pendency of the appeal on the rating reduction, in a rating decision in May 2010, the RO increased the rating for residuals of prostate cancer from 20 percent to 40 percent, effective February 23, 2009, the date the RO determined the evidence established the criteria for a higher rating.  The Veteran continued his appeal for a higher rating.  AB v. Brown, 6 Vet. App. 35, 38 (1993). 

In 2003 the Veteran filed a claim for an increased rating for his diabetes.  The RO issued a rating decision in February 2004 awarding a separate evaluation for peripheral neuropathy of each leg as a residual of the Veteran's service connected disability.  The Veteran was awarded 10 percent for peripheral neuropathy of the left leg and 20 percent for the right leg and his diabetes was reassigned a 20 percent rating.  The Veteran expressed disagreement with the ratings assigned, a Statement of the Case was issued and the Veteran filed a timely substantive appeal in 2004.  He filed another form-9 substantive appeal in 2006, but the issues were already on appeal.  During the pendency of the appeal on the disability ratings for peripheral neuropathy in both legs, in a rating decision in April 2007, the RO increased the rating for peripheral neuropathy of the left leg from 10 percent to 40 percent, increased the rating for peripheral neuropathy of the right leg from 20 percent to 40 percent, and increased the rating for diabetes to 40 percent.   As the Veteran has not expressed satisfaction or withdrawn the appeals concerning the ratings assigned for peripheral neuropathy of the right and left leg, the Veteran has continued his appeal for a higher rating for peripheral neuropathy of the right and left leg as a higher rating is available under Diagnostic Code 8520.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  The Veteran had fully perfected his appeal on these issues and the Board has therefore listed as set forth on the first page of this decision.  

The issues of an increased rating for peripheral neuropathy of the right and left leg and an increased rating for diabetes are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

In June 2013, prior to the promulgation of a decision, the Veteran, through his service representative, in writing withdrew his appeal on the issues of the rating reduction and the ratings assigned for residuals of prostate cancer. 


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for the rating reduction and the ratings assigned for residuals of prostate cancer have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a December 2007 rating decision, the RO proposed to reduce the disability rating assigned for prostate cancer from 100 percent to 20 percent.  The RO implemented this rating reduction in a May 2008 rating decision, assigning 20 percent for the residuals of prostate cancer effective August 1, 2008.  During the pendency of the appeal on the rating reduction, in a rating decision in May 2010, the RO increased the rating for residuals of prostate cancer from 20 percent to 40 percent, effective February 23, 2009, the date the RO determined the evidence established the criteria for a higher rating.  At all relevant times before his appeal was certified to the Board, the Veteran argued he should have been remained at 100 percent for the residuals of prostate cancer or awarded evaluations higher than the ratings determined by the RO.  

The RO in December 2012 certified the Veteran's appeal to the Board for the rating reduction and the ratings assigned for residuals of prostate cancer.  The Veteran's service representative, in a writing dated in June 2013, advised the Board that the Veteran wished to withdraw the appeal as it pertains to his claim for a higher rating for residuals of prostate cancer.

A substantive appeal may be withdrawn on the record or in writing at any time before the Board promulgates a decision. Withdrawal of a substantive appeal may be made by the Veteran. 38 C.F.R. § 20.204.

As there is no longer an allegation of error of fact or of law as to the claim, the Board does not have appellate jurisdiction and the appeal as to the claim of service connection for glaucoma of the right eye is dismissed.  38 U.S.C.A. § 7105


ORDER

The appeal of the claim for whether the rating reduction for prostate cancer from 100 percent to 20 percent and an evaluation in excess of 20 percent from August 1, 2008 to February 23, 2009 and an evaluation in excess of 40 percent since February 23, 2009 for residuals of prostate cancer is dismissed.


REMAND

On the remaining claims for increased ratings for peripheral neuropathy of the left and right les, and increased rating for diabetes, the Board notes that the Veteran initially did not want a hearing before the Board, but in a second substantive appeal dated by the Veteran in September 2006, the Veteran requested a hearing before the Board.  The Veteran filed a timely request for a hearing.  38 C.F.R. § 20.703.

The United States Court of Appeals for Veterans Claims has determined that a Veteran has a right to request a hearing before the issuance of a Board decision.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  Thus, the Veteran must be scheduled for the next available hearing at the RO before a VLJ from the Board in the order that the request have been received.  See 38 C.F.R. §§ 20.700, 20.703, 20.704 (2012).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing on the issues of increased rating for bilateral neuropathy of the legs and diabetes to be conducted at the RO before a Member of the Board or via videoconference, and notify him of the scheduled hearing at the current address of record, in the order that the request was received.  A copy of the notice provided to the Veteran and his representative of the scheduled hearing should be placed in the record.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


